Exhibit 10.2
[cisco.jpg]
 
 
No. 8750


MASTER AGREEMENT TO LEASE EQUIPMENT
 
THIS MASTER AGREEMENT TO LEASE EQUIPMENT (this “Agreement”) is entered into as
of December 20, 2010 by and between CISCO SYSTEMS CAPITAL CORPORATION
(“Lessor”), having its principal place of business at 170 West Tasman Drive,
Mailstop SJC-13, 3rd Floor, San Jose, California 95134 and ECOTALITY INC., a
Nevada corporation (“Lessee”), having its principal place of business at 80
E.  RIO SALADO PKWY, STE 710, TEMPE, AZ  85281
 
I.  
THE LEASE

 
1.1 Lease of Equipment.  In accordance with the terms and conditions of this
Agreement, Lessor shall lease to Lessee, and Lessee shall lease from Lessor, the
personal property described in the lease schedule(s) (each, a “Schedule”) to be
entered into from time to time into which this Agreement is incorporated (each
Schedule, together with this Agreement, a “Lease”), together with all
substitutions, replacements, repairs, parts and attachments, improvements and
accessions thereto (the “Equipment”).  Capitalized terms not otherwise defined
in this Agreement have the meanings specified in the applicable Schedule.  Each
Lease shall constitute a separate, distinct, and independent lease and
contractual obligation of Lessee.  Except as expressly set forth in any Lease,
Lessor shall at all times retain the full legal title to the Equipment, it being
expressly agreed by both parties that each Lease is an agreement of lease only.
 
1.2 Equipment Procurement.  Lessee has selected or will select Equipment to be
procured from Cisco Systems, Inc. or another manufacturer, reseller or vendor
acceptable to Lessor (together, “Vendor”).  Lessee will notify Lessor in writing
of its procurement or intent to procure such Equipment and its request to enter
into a Lease in respect of such Equipment.  Upon Lessor’s acceptance of the
Equipment for purposes of any Lease, Lessee shall be deemed to have assigned to
Lessor all Lessee’s right, title and interest in and to the Equipment and any
purchase order or contract relating thereto; provided that Lessor shall have no
obligation under such purchase order or contract other than the obligation to
pay the Vendor the purchase price of such Equipment.  Lessee shall execute and
return to Lessor (i) each Schedule prepared by Lessor relating to any Equipment
within five days of Lessee’s receipt of same, and (ii) each Certificate of
Acceptance within five days of receipt and acceptance of the applicable
Equipment.  If for whatever reason the lease transaction in respect of any
Equipment is not consummated, Lessee shall be solely liable to pay Vendor in
accordance with the applicable purchase order or contract and shall indemnify
and hold Lessor harmless from any liability or payment incurred or made in
connection therewith.  In such event, upon Lessor’s receipt of satisfactory
evidence of such payment by Lessee, Lessor shall assign to Lessee, without
warranty, its right, title and interest in and to the Equipment and any purchase
order or contract relating thereto.
 
1.3 Term of Lease.  The Original Term of each Lease shall begin on the
Commencement Date as specified in the applicable Schedule and, subject to
Sections 3.5 and 4.2, shall terminate on the date specified in the applicable
Schedule.  If so provided in the applicable Schedule, the Original Term for any
Lease may be succeeded by one or more Extended Terms.  Subject to Sections 3.5
and 4.2 and any express provisions of the Schedule, no Lease may be terminated
by Lessor or Lessee, for any reason whatsoever, prior to the end of the Original
Term or any pending Extended Term.
 
1.4 Rental Payments.  Lessee shall pay Lessor Rent for the Equipment in the
amounts and at the times specified in the applicable Schedule.  All Rent and
other amounts payable by Lessee to Lessor hereunder shall be paid to Lessor at
the address specified above, or at such other place within the continental
United States as Lessor may designate in writing to Lessee from time to time.
 
1.5 Return of Equipment.  Upon expiration of the Lease Term, Lessee shall return
the Equipment to Lessor.  Lessee shall ensure such returned Equipment is shipped
to be received by Lessor: (a) no later than fifteen (15) days after expiration
of the Lease Term, and (b) in the condition and at the location provided in
Section 3.3.
 
 
 

--------------------------------------------------------------------------------

 
 
II.  
DISCLAIMERS AND WARRANTIES; INTELLECTUAL PROPERTY

 
2.1 Disclaimers; Warranties.  Lessee represents and acknowledges that the
Equipment is of a size, design, capacity and manufacture selected by it, and
that it is satisfied that the Equipment is suitable for its purposes.  LESSEE
LEASES THE EQUIPMENT AS IS, AND, NOT BEING THE MANUFACTURER OF THE EQUIPMENT,
THE MANUFACTURER’S AGENT OR THE SELLER’S AGENT, LESSOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, DESIGN OR CONDITION OF THE EQUIPMENT.  LESSOR SHALL NOT BE
RESPONSIBLE FOR ANY LOSS OR DAMAGE RESULTING FROM THE INSTALLATION, OPERATION OR
OTHER USE, OR DEINSTALLATION OF THE EQUIPMENT, INCLUDING ANY DIRECT, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOSS.  Lessee shall look solely to the
manufacturer or the supplier of the Equipment for correction of any problems
that may arise with respect thereto, and all transferable manufacturer and
supplier warranty rights are, to the extent such rights have been transferred to
Lessor, hereby assigned without representation or warranty by Lessor to Lessee
for the Lease Term, which warranties Lessee is authorized to enforce if and when
there exists no Event of Default.  Any such enforcement shall be at Lessee’s
sole cost and expense.
 
2.2 Intellectual Property.  Lessee acknowledges that neither this Agreement nor
any Lease conveys any explicit or implicit license for the use of software or
other intellectual property of Cisco Systems, Inc. or its affiliates relating to
the Equipment and that such license rights, to the extent they exist, are
contained in separate documentation entered into between Lessee and Cisco
Systems, Inc. or other persons.  LESSOR MAKES NO WARRANTIES OR REPRESENTATIONS
WHATSOEVER WITH RESPECT TO THE INTELLECTUAL PROPERTY RIGHTS, INCLUDING ANY
PATENT, COPYRIGHT AND TRADEMARK RIGHTS, OF ANY THIRD PARTY WITH RESPECT TO THE
EQUIPMENT, WHETHER RELATING TO INFRINGEMENT OR OTHERWISE.  Lessor shall, when
reasonably requested in writing by Lessee, provided there exists no Event of
Default and an indemnity satisfactory to Lessor is delivered by Lessee, and at
Lessee’s cost and expense, enforce rights of indemnification, if any, for patent
infringement obtained from the manufacturer under any agreement for purchase of
the Equipment.  If notified promptly in writing of any action brought against
Lessee based on a claim that the Equipment infringes a patent right, Lessor
shall promptly notify the manufacturer thereof for purposes of exercising, for
the benefit of Lessee, Lessor’s rights with respect to such claim under any such
agreement.
 
III.  
LESSEE OBLIGATIONS

 
3.1 Net Lease; Payments Unconditional.  EACH LEASE IS A NET LEASE, AND ALL
COSTS, EXPENSES AND LIABILITIES RELATING TO THE EQUIPMENT, INCLUDING IN RESPECT
OF TAXES, INSURANCE AND MAINTENANCE, SHALL BE BORNE SOLELY BY LESSEE.  LESSEE’S
OBLIGATION TO PAY ALL RENT AND OTHER SUMS THEREUNDER, AND THE RIGHTS OF LESSOR
IN AND TO SUCH PAYMENTS, SHALL BE ABSOLUTE AND UNCONDITIONAL, AND SHALL NOT BE
SUBJECT TO ANY ABATEMENT, REDUCTION, SETOFF, DEFENSE, COUNTERCLAIM,
INTERRUPTION, DEFERMENT OR RECOUPMENT, FOR ANY REASON WHATSOEVER.
 
3.2 Use of Equipment.  Lessee shall use the Equipment solely in the conduct of
its business, in a manner and for the use contemplated by the manufacturer
thereof, and in compliance with all laws, rules and regulations of every
governmental authority having jurisdiction over the Equipment or Lessee and with
the provisions of all policies of insurance carried by Lessee pursuant to
Section 3.6.
 
3.3 Delivery; Installation; Return; Maintenance and Repair; Inspection.  Lessee
shall be solely responsible, at its own expense, for (a) the delivery of the
Equipment to Lessee, (b) the packing, rigging and delivery of the Equipment back
to Lessor, upon expiration or termination of the Lease Term, in good repair,
condition and working order, ordinary wear and tear excepted, at the location(s)
within the continental United States specified by Lessor, and (c) the
installation, de-installation, maintenance and repair of the Equipment.  During
the Lease Term, Lessee shall ensure that the Equipment is covered by a
maintenance agreement, to the extent available, with the manufacturer of the
Equipment or other party reasonably acceptable to Lessor.  Lessee shall, at its
expense, keep the Equipment in good repair, condition and working order,
ordinary wear and tear excepted, and at the expiration or termination of the
Lease Term with respect to any of the Equipment, have such Equipment inspected
and certified acceptable for maintenance service by the manufacturer.  If any of
the Equipment, upon its return to Lessor, is not in good repair, condition and
working order, ordinary wear and tear excepted, and so inspected and certified,
Lessee shall be obligated to pay Lessor for the out-of-pocket expenses Lessor
incurs in bringing such Equipment up to such status, but not in excess of the
Casualty Value for such Equipment, promptly after its receipt of an invoice for
such expenses.  Lessor shall be entitled to inspect the Equipment at reasonable
times.
 
3.4 Taxes.  Lessee shall pay, and hereby indemnifies Lessor on a net, after-tax
basis, against, and shall hold it harmless from, all license fees, assessments,
and sales, use, property, excise and other taxes and charges, other than those
measured by Lessor’s net income, now and hereafter imposed by any governmental
body or agency upon or with respect to any of the Equipment, or the possession,
ownership, use or operation thereof, or any Lease, or the consummation of the
transactions contemplated by any Lease.  Notwithstanding the foregoing, to the
extent required of it by applicable law and in reliance upon Lessee’s disclosure
of the location of such Equipment, Lessor shall file personal property tax
returns, and shall pay personal property taxes payable with respect to the
Equipment.  Lessee shall pay to Lessor the amount of all such personal property
taxes within 15 days of its receipt of an invoice for such taxes.  For any Lease
that is specified as an FMV Lease in the applicable Schedule, Lessee
acknowledges that it is the intent of Lessor, and a material inducement to
Lessor to enter into such Lease, to obtain all state and Federal income tax
benefits of ownership with respect to the Equipment under such Lease, including
entitlement to annual accelerated cost recovery deductions.
 
 
 

--------------------------------------------------------------------------------

 
 
3.5 Loss of Equipment.  Lessee assumes the risk that, and shall promptly notify
Lessor in writing if, any item of Equipment becomes lost, stolen, damaged,
destroyed or otherwise unfit or unavailable for use from any cause whatsoever
(an “Event of Loss”) after it has been delivered to a common carrier for
shipment to Lessee.  Unless the item is damaged and is reparable within a
reasonable period of time in the judgment of Lessor (in which event Lessee shall
promptly cause such item to be repaired and restored to the condition and value
it had prior to such Event of Loss, at its own cost and expense), Lessee shall
pay to Lessor on the Rent payment date following Lessor’s receipt of such notice
(or, if none, 30 days after such Event of Loss), an amount equal to the Rent
payment or payments due and payable with respect to such Equipment on or prior
to such date, plus a sum equal to the Casualty Value of such Equipment as of
such date.  Upon making such payment, the Rent for such Equipment shall cease to
accrue, the term of the Lease as to such Equipment shall terminate and (except
in the case of loss, unrecovered theft or complete destruction) Lessor shall be
entitled to recover possession of such Equipment in accordance with the
provisions of Section 3.3 above.  If Lessor has received the foregoing amount,
Lessee shall be entitled to the proceeds of any recovery in respect of such
Equipment from insurance or otherwise.
 
3.6 Insurance.  Lessee shall obtain and maintain for the Lease Term at its own
expense, property damage and liability insurance and insurance against loss or
damage to the Equipment as a result of fire, explosion, theft, vandalism and
such other risks of loss as are normally maintained on equipment of the type
leased hereunder by companies carrying on the business in which Lessee is
engaged, in such amounts, in such form and with such insurers as shall be
satisfactory to Lessor.  Each insurance policy shall name Lessee as insured and
Lessor and its assignees as additional insureds and loss payees thereof as their
interest may appear, and shall provide that it may not be cancelled or altered
without at least 30 days’ prior written notice thereof being given to Lessor (or
10 days’, in the event of non-payment of premium).
 
3.7 Indemnity.  Except with respect to the gross negligence or willful
misconduct of Lessor, Lessee hereby indemnifies, protects, defends and holds
harmless Lessor from and against any and all claims, liabilities (including
negligence, tort and strict liability), demands, actions, suits, and
proceedings, losses, costs, expenses and damages, including reasonable
attorneys’ fees and costs (collectively, “Claims”), arising out of, connected
with, or resulting from any Lease or any of the Equipment, or any ancillary or
related software or other intangibles, whether arising before, during or after
the Lease Term (but not Claims relating to events occurring after Lessee has
returned the Equipment to Lessor in accordance with Section 3.3), including
Claims relating to the manufacture, selection, purchase, delivery, possession,
condition, use, operation, return or other disposition of the Equipment.  Each
of the parties shall give the other prompt written notice of any Claim of which
it becomes aware.
 
3.8 Prohibitions Related to Lease and Equipment.  Without the prior written
consent of Lessor, which consent as it pertains to clauses (b) and (d) below
shall not be unreasonably withheld, Lessee shall not: (a) assign, transfer, or
otherwise dispose of any Equipment, the Lease or any rights or obligations
thereunder; (b) sublease any of the Equipment or permit the Equipment to be
controlled by any other person; (c) create or incur, or permit to exist, any
security interest, lien or encumbrance with respect to any of the Equipment;
(d) cause or permit any of the Equipment to be moved from the location specified
in the applicable Schedule; or (e) cause or permit any of the Equipment to be
moved outside the United States.
 
3.9 Identification.  Lessee shall place and maintain permanent markings provided
by Lessor on the Equipment evidencing ownership, security and other interests
therein, as specified from time to time by Lessor.
 
3.10 Alterations and Modifications.  Lessee shall not make any additions,
attachments, alterations or improvements to the Equipment without the prior
written consent of Lessor, not to be unreasonably withheld.  Any addition,
attachment, alteration or improvement to any item of Equipment shall belong to
and become the property of Lessor unless, at the request of Lessor, it is
removed prior to the return of such item of Equipment by Lessee.  Lessee shall
be responsible for all costs relating to such removal and shall restore such
item of Equipment to the condition and value otherwise required hereunder.
 
3.11 Personal Property.  Lessee acknowledges and represents that the Equipment
shall be and remain personal property, notwithstanding the manner by which it
may be attached or affixed to realty, and Lessee shall do all acts and enter
into all agreements necessary to ensure that the Equipment remains personal
property.  If requested by Lessor with respect to any item of Equipment, Lessee
shall obtain and deliver to Lessor equipment access agreements, satisfactory to
Lessor, from all persons claiming any interest in the real property on which
such item of Equipment is installed or located.
 
 
 

--------------------------------------------------------------------------------

 
 
3.12 Financial Statements.  In the event financial or other statements regarding
the condition and operations of Lessee are not publicly available and readily
accessible to Lessor, Lessee shall promptly furnish to Lessor such financial or
other statements regarding the condition and operations of Lessee and any
guarantor of any Lease, as Lessor may from time to time request.  Lessee further
agrees to promptly provide information regarding the Equipment as Lessor may
from time to time reasonably request.
 
3.13 Lessee Representations.  Lessee hereby represents that, with respect to
this Agreement, and each Schedule, certificate evidencing acceptance of
equipment, assignment of purchase order, insurance letter, proposal letter, UCC
financing statement, or other document now or hereafter executed by Lessee in
connection with any Lease (collectively, “Lease Documents”): (a) the execution,
delivery and performance thereof by Lessee or its attorney-in-fact have been
duly authorized by all necessary corporate, partnership or company action;
(b) the person executing such documents is duly authorized to do so; and
(c) such documents constitute legal, valid and binding obligations of Lessee,
enforceable in accordance with their terms.
 
IV.  
DEFAULT AND REMEDIES

 
4.1 Events of Default.  The occurrence of any of the following shall constitute
an “Event of Default” hereunder and under each Lease: (a) Lessee fails to pay
any Rent or other amount due under any Lease within five days after it becomes
due and payable; (b) any representation or warranty of Lessee made in any Lease
Document proves to have been false or misleading in any material respect as of
the date when it was made; (c) Lessee fails to maintain insurance as required
herein or breaches any of clauses (a), (b) or (e) of Section 3.8; (d) Lessee
fails to perform any other covenant, condition or agreement made by it under any
Lease, and such failure continues for 20 days; (e) bankruptcy, receivership,
insolvency, reorganization, dissolution, liquidation or other similar
proceedings are instituted by or against Lessee, any guarantor of any Lease or
any partner of a partnership Lessee or guarantor, or all or any part of such
person’s property, under the Federal Bankruptcy Code or other law of the United
States or of any other competent jurisdiction, and, if such proceeding is
brought against such person, it consents thereto or fails to cause the same to
be discharged within 45 days after it is filed; (f) Lessee materially defaults
under any agreement with respect to the purchase or installation of any of the
Equipment; (g) Lessee or any guarantor of any Lease, or any of their respective
subsidiaries or other affiliates, defaults under any other instrument or
agreement with Lessor or Cisco Systems, Inc. and such default continues for
twenty (20) days; or  (h) Lessee or any guarantor of Lessee shall terminate its
existence by merger, consolidation, sale of substantially all of its assets or
otherwise,  unless the surviving entity or purchaser of such assets is (a)
approved in writing by Lessor as an assignee of Lessee’s obligations prior to
such termination or sale and (b) the surviving entity agrees to assume and be
bound by this Agreement or any Lease then in effect, whether by express
assumption or operation of law.
 
4.2 Remedies.  If an Event of Default exists, Lessor may exercise any one or
more of the following remedies, in addition to those arising under applicable
law: (a) proceed, by appropriate court action, to enforce performance by Lessee
of the applicable covenants of any or all of the Leases; (b) terminate any or
all Leases by notice to Lessee and take possession of any or all of the
Equipment and, for such purpose, enter upon any premises where the Equipment is
located with or without notice or process of law and free from all claims by
Lessee or any other person, or require Lessee to assemble the Equipment and
deliver it to Lessor in accordance with Section 3.3; (c) recover any and all
direct, incidental and consequential damages, including all accrued and unpaid
Rent and other amounts owing under any Lease, and (i) for any Lease that is an
FMV Lease, the Equipment for which has not been returned to Lessor in the
condition required hereunder, an amount equal to the Casualty Value thereof; or
(ii) for any Lease that is an FMV Lease, the Equipment for which has been so
returned to Lessor, such amounts as are provided for the lessee breach of a
personal property lease under the Uniform Commercial Code of the jurisdiction
specified in Section 5.11 (the “Code”), using the Discount Rate to calculate
present values for such purpose; or (iii) for any Lease that is not an FMV
Lease, an amount equal to the present value, discounted at the Discount Rate, of
the sum of all Rent and other payments remaining to be paid under such Lease
through the Lease Term plus the applicable purchase option amount specified in
Paragraph 7 of the Schedule; and (d) sell or re-lease any or all of the
Equipment, through public or private sale or lease transactions, and apply the
proceeds thereof to Lessee’s obligations under such Leases or otherwise seek
recovery in accordance with applicable provisions of the Code.  Lessee shall
remain liable for any resulting deficiency and Lessor may retain any surplus it
may realize in connection with an FMV Lease.  The “Discount Rate” shall be the
rate for U.S. Treasury obligations having a constant maturity of three months,
as specified in the Federal Reserve Statistical Release H.15 (or replacement
publication) issued most recently prior to the date of termination of the
Lease.  Lessee shall pay all costs and expenses (including reasonable attorneys’
fees) incurred by Lessor in retaking possession of, and removing, storing,
repairing, refurbishing and selling or leasing such Equipment and enforcing any
obligations of Lessee pursuant to any Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
V.  
MISCELLANEOUS

 
5.1 Performance of Lessee’s Obligations.  Upon Lessee’s failure to pay any
amount or perform any obligation under any Lease when due, Lessor shall have the
right, but shall not be obligated, to pay such sum or perform such obligation,
whereupon such sum or cost of such performance shall immediately become due and
payable thereunder, with interest thereon at the Default Rate from the date such
payment or performance was made.
 
5.2 Right to Use.  So long as no Event of Default exists, neither Lessor nor its
assignee shall interfere with Lessee’s right to use the Equipment under any
Lease.
 
5.3 Assignment by Lessor.  Lessor may assign or transfer any or all of Lessor’s
interest in this Agreement, any Lease, any Equipment or Rents, without notice to
Lessee.  Any assignee of Lessor shall have all of the rights, but none of the
obligations (unless otherwise provided in the applicable assignment), of a
“Lessor” under this Agreement and the applicable Lease, and Lessee agrees that
it will not assert against any assignee any defense, counterclaim or offset that
Lessee may have against Lessor or any preceding assignee, and that upon notice
of such assignment or transfer, it will pay all Rent and other sums due under
this Agreement and the applicable Lease to such assignee or transferee.  Lessee
acknowledges that any assignment or transfer by Lessor shall not materially
change Lessee’s duties or obligations under this Agreement or any Lease, nor
materially increase the burdens or risks imposed on Lessee.
 
5.4 Further Assurances.  Upon the request of Lessor from time to time, Lessee
shall execute and deliver such further documents and do such further acts as
Lessor may reasonably request in order fully to effect the purposes of this
Agreement or any Lease.  Lessee hereby appoints Lessor its attorney in fact,
coupled with an interest, authorized, without any obligation to do so, (a) to
sign on Lessee’s behalf and file, record and register financing statements, and
amendments and continuations thereof, and any other documents relating to liens,
security interests or property rights of Lessor, Lessee or any third person with
respect to any Equipment and ancillary property, in accordance with any Uniform
Commercial Code or other code or statute, and (b) to enforce, in its own name or
in the name of Lessee, claims relating to any Equipment against insurers,
manufacturers or other persons, and to make, adjust, settle, compromise and
receive payments as to such claims.
 
5.5 Rights and Remedies.  Each right and remedy granted to Lessor under any
Lease shall be cumulative and in addition to any other right or remedy existing
in equity, at law, by virtue of statute or otherwise, and may be exercised by
Lessor from time to time concurrently or independently and as often and in such
order as Lessor may elect.  Any failure or delay on the part of Lessor in
exercising any such right or remedy shall not operate as a waiver thereof.
 
5.6 Notices.  Any notice, request, demand, consent, approval or other
communication provided for or permitted in relation to any Lease shall be in
writing and shall be conclusively deemed to have been received by a party hereto
on the day it is delivered to such party at its address, or received by the
party at such facsimile number, as is set forth in such Lease (or at such other
addresses or fax numbers such party shall specify to the other party in
writing), or if sent by registered or certified mail, return receipt requested,
on the fifth day after the day on which it is mailed, postage prepaid, addressed
to such party.
 
5.7 Section Headings; Interpretation.  Section headings are inserted for
convenience of reference only and shall not affect any construction or
interpretation of any Lease Document.  In interpreting the provisions of any
Lease Document, (a) the term “including” is not limiting; (b) references to
“person” include individuals, corporations and other legal persons and entities;
(c) the singular of defined terms includes the plural and vice-versa; and
(d) section and paragraph references are to the document in which such reference
appears, unless the context otherwise requires.
 
5.8 Entire Lease.  This Agreement, together with the other Lease Documents,
constitute the entire agreement between Lessor and Lessee with respect to the
lease of the Equipment.  No waiver or amendment of, or any consent with respect
to, any provision of any Lease Document shall bind either party unless set forth
in a writing, specifying such waiver, consent, or amendment, signed by both
parties.  TO THE EXTENT PERMITTED BY APPLICABLE LAW AND NOT OTHERWISE
SPECIFICALLY GRANTED TO LESSEE IN ANY LEASE DOCUMENT, LESSEE HEREBY WAIVES ANY
AND ALL RIGHTS OR REMEDIES CONFERRED UPON A LESSEE UNDER THE CODE OR ANY OTHER
APPLICABLE LAW OR STATUTE, WITH RESPECT TO A DEFAULT BY LESSOR UNDER THIS
AGREEMENT OR ANY LEASE.  Each FMV Lease is intended by the parties as a “finance
lease” under the Code.
 
5.9 Severability.  Should any provision of any Lease Document be or become
invalid, illegal, or unenforceable under applicable law, the other provisions of
such Lease Document shall not be affected and shall remain in full force and
effect.
 
5.10 Attorneys’ Fees; Default Interest; Maximum Rates.  Lessee shall reimburse
Lessor for all charges, costs, expenses and attorney’s fees incurred by Lessor
(a) in defending or protecting its interests in the Equipment, (b) in the
enforcement of this Agreement or any Lease, and (c) in any lawsuit or other
legal proceeding to which this Agreement or any Lease gives rise.  Any
nonpayment of Rent or other amount payable under any Lease shall result in
Lessee’s obligation to promptly pay Lessor on such overdue payment, for the
period of time during which it is overdue (including during any grace period),
interest at a rate (“Default Rate”) equal to fourteen percent (14%) per
annum.  To the extent that any payment of interest (including any amount deemed
imputed interest for purposes of applicable law) under any Lease Document would
otherwise exceed provisions of any law limiting the highest rate of interest
that may be lawfully contracted for, charged or received by Lessor, such payment
amount shall be deemed reduced to such amount as is equal to or consistent with
the highest rate permitted by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
5.11 Governing Law and Jurisdiction.  THIS AGREEMENT AND THE OTHER LEASE
DOCUMENTS SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF
CALIFORNIA.  LESSOR AND LESSEE WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
LITIGATION ARISING FROM ANY LEASE DOCUMENT.  LESSEE CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE COURTS OF CALIFORNIA, AND THE FEDERAL
COURTS SITTING IN THE STATE OF CALIFORNIA, FOR THE RESOLUTION OF ANY DISPUTES
UNDER ANY LEASE DOCUMENT.
 
5.12 Survival.  All obligations of Lessee to make payments to Lessor under any
Lease or to indemnify Lessor, including pursuant to Section 3.4 or 3.7 above,
with respect to a Lease, and all rights of Lessor hereunder with respect to a
Lease, shall survive the termination of such Lease and the return of the
Equipment.
 
5.13 Security.  To secure the payment and performance by Lessee of all
obligations under each Lease, Lessee hereby grants Lessor a security interest in
Lessee’s right, title and interest, now existing and hereafter arising, in and
to, (a) all Equipment subject to such Lease, (b) all insurance, warranty, rental
and other claims and rights to payment and chattel paper arising out of such
Equipment, and (c) all books, records and proceeds relating to the foregoing.
 
5.14 Counterparts; Chattel Paper.  Each Lease Document may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and such counterparts together shall constitute one and the same
instrument.  The original of each Schedule shall constitute chattel paper for
purposes of the Code.  If there exist multiple originals of a Schedule, the one
marked “Lessor’s Copy” or words of similar import, shall be the only chattel
paper.
 
5.15 Appendix.  Any lease Appendix executed by Lessor and Lessee making
reference to this Agreement is a part of and incorporated into this Agreement by
this reference.
 
LESSEE, BY THE SIGNATURE BELOW OF ITS AUTHORIZED REPRESENTATIVE, ACKNOWLEDGES
THAT IT HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND AGREES TO BE BOUND BY ITS
TERMS AND CONDITIONS.  EACH PERSON SIGNING BELOW ON BEHALF OF LESSEE REPRESENTS
THAT HE OR SHE IS AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT ON BEHALF OF
LESSEE.
 
LESSOR:
CISCO SYSTEMS CAPITAL CORPORATION
 
By:                                                     
(Authorized Signature)
                                                          
(Name/Title)
 
LESSEE:
ECOTALITY, INC.
 
By:                                                    
(Authorized Signature)
                                                           
(Name/Title)
 



 
 

--------------------------------------------------------------------------------

 
 




[cisco.jpg]



 


 
CERTIFICATE OF ACCEPTANCE


THIS CERTIFICATE OF ACCEPTANCE  (this "Acceptance Certificate") UNDER SCHEDULE
NO. 001-000, DATED AS OF December 22, 2010 TO MASTER AGREEMENT TO LEASE
EQUIPMENT NO. 8750, DATED AS OF December 20, 2010, IS BETWEEN CISCO SYSTEMS
CAPITAL CORPORATION, Lessor, and, ELECTRIC TRANSPORTATION ENGINEERING
CORPORATION Lessee.

 
This Acceptance Certificate is issued pursuant to the Master Agreement to Lease
Equipment ("Master Agreement") and Schedule ("Schedule" and, together with the
Master Agreement, the "Lease") designated above.  Unless otherwise set forth
herein, the terms used in this Acceptance Certificate shall have the same
meanings defined in such Lease.   Annex A, attached hereto, has been delivered
to and accepted by Lessee as of the date of signature below for purposes of the
Lease.   Except as expressly set forth otherwise in the Lease, the Commencement
Date shall be the execution date of this Acceptance Certificate.
 
Lessee confirms and agrees that (i) no Event of Default under any Lease entered
into pursuant to the Master Agreement has occurred and is continuing, and (ii)
the representations and warranties in the Lease, if any, are correct and
complete as though made on and as of the date hereof and shall continue to be
correct and complete throughout the Lease Term of each item of Equipment
accepted hereby.
 
The person signing this Acceptance Certificate on behalf of Lessee hereby
certifies that such person has read and acknowledges all terms and conditions of
the Lease, and is duly authorized to execute this Acceptance Certificate on
behalf of Lessee.  This Acceptance Certificate shall be executed by Lessee and
promptly returned to Lessor.
 
 

 
ELECTRIC TRANSPORTATION
ENGINEERING CORPORATION,
Lessee
         
 
By:
/s/ Barry A Sullivan     Title:     VP Finance               Acceptance Date 
7/15/2011                    

 
 
 
 

 
CERTIFICATE OF ACCEPTANCE
REVISION DATE: 1/01/2007
CISCO CAPITAL CONFIDENTIAL

 
 

--------------------------------------------------------------------------------

 
Page 1 of 3
[cisco.jpg]







SCHEDULE NO.001-000
 


Master Agreement to Lease Equipment No. 8750


THIS  SCHEDULE  NO. 001-000 (this "Schedule") dated as of December 22. 2010, by
and between CISCO SYSTEMS CAPITAL CORPORATION  ("Lessor''), having  its
principal  place  of  business  at  170  West  Tasman  Drive, Mailstop SJC13/3,
San Jose, California 95134, and ECOTALITY, INC. (“Lessee”) having its principal
place of business at 80 E. RIO SALADO PKWY. STE 710, TEMPE, AZ 85281,
supplements that certain Master Agreement to Lease equipment No. 8750 (the
"Agreement", and together with this Schedule. the "Lease") between Lessor and
Lessee incorporated herein by this reference. Capitalized terms not otherwise
defined herein have the meanings specified in the Agreement.
 
1.   EQUIPMENT DESCRIPTION.   Quantity, manufacturer, and model of the Equipment
subject to this Schedule are as specified in Annex A hereto.   Lessee
acknowledges that  complete and definitive descriptive and location information
regarding the Equipment may not be available at the time of preparation of this
Schedule and any Certificate of Acceptance and hereby irrevocably authorizes
Lessor, without any further action or agreement by Lessee, to modify or replace
any annex to 1his Schedule or any Certificate of Acceptance in order to
supplement, correct or replace such information as Lessor may deem appropriate,
to the extent necessary to accurately document the Equipment infom1ation subject
to the Schedule, and agrees to be bound thereby as though attached hereto or
thereto in  such form at the time of  Lessee's execution of  this Schedule or
such Certificate of Acceptance.
 
2.    EQUIPMENT LOCATION.    The Equipment shall at all times be installed or
located at  the location  Sjlecified in Annex A or in the applicable Certificate
of Acceptance, or such other location as is permitted under the Agreement.


3.    EQUIPMENT COST.   The ''Equipment Cost" for any item of Equipment is the
sum of (a) the equipment  purchase price specified in the invoice now or
hereafter issued by the Vendor in relation to the Equipment, pins (b) all
insurance, installation, cabling, maintenance, software and related expenses to
the extent paid or financed by Lessor in its discretion (collectively, "Soft
Costs) and as may be reflected in Annex A hereto.  The aggregate Equipment Cost
for all Equipment under this Schedule is $1,803,144.28.
 
4;    RENTAL PAYMENT AMOUNT.   The monthly rental payment in respect of the
Equipment ("Rent") is set forth below:
 

 
Payments
Payment Amount
 
1-l
$190.448.10
 
2-18
$110,295.04

 
5.    LEASE  TERM.   The "Lease  Term" of this Lease shall begin on the
Commencement Date and shall consist of an "Original
Term"  equal  to  eighteen   (18)  months.  and the
Original  Term  shall  automatically   be  extended  on  a month-to-month basis
(each, an ''Extended Term") unless either party notifies the other no  later
than ninety (90) days prior to the end of the Original Term or, for any Extended
Term, thirty (30) days prior to the end of such Extended Term, of its election
not to extend such lease term or extended term.  The “Commencement Date” of this
Lease and the “Acceptance Date” of the Equipment shall be the earlier to occur
of the execution date specified in the certificate of acceptance, if
any,  delivered by Lessee (“Certificate of Acceptance”) relating to the
Equipment, or if the Equipment is delivered in multiple shipments, relating to
the last item of Equipment delivered to Lessee.  Notwithstanding any provision
to the contrary contained in any Lease Document, Lessee shall be deemed to have
irrevocably accepted, for purposes of the Lease the Equipment on the
Commencement Date.  Lessee agrees to complete, sign and return to Lessor any
Certificate of Acceptance sent to Lessee, within five days of Lessee’s receipt
and acceptance, or deemed acceptance, of the relevant Equipment, and, if Lessee
fails to do so, Lessee shall (i) be deemed to have accepted and ratified such
Certificate of Acceptance and (ii) be deemed to have authorized Lessor as
attorney-in-fact, coupled with an interest, to complete and sign the Certificate
of Acceptance on behalf and in the name of Lessee.
   
 
 
MLA EQUIPMENT SCHEDULE
CONFIDENTIAL
REVISION DATE:1/01/2007
    CISCO CAPITAL            

 
 

--------------------------------------------------------------------------------

 
[lessor.jpg]
 
Page 2 of 3
 
6.  RENT PAYMENTS.  Rent for the Original Term shall be payable in 18
consecutive monthly payments in advance, on the first day of each such period,
commencing with the first day of the calendar month immediately following the
Commencement Date (unless the Commencement Date is the first day of the month
and rent is payable in advance, in which case the first Rent payment shall be
due on such date).  Lessor agrees that no Rent shall be payable for any period
prior to the Commencement Date or for the period from the Commencement Date
(provided such date is not the first day of the month) until, but not including,
the first day of the calendar month immediately following the Commencement
Date.   Unless otherwise agreed in writing by the Lessor at such time, the Rent
for any Extended Term shall be payable monthly, in advance,
 


  7.   END OF TERM PURCHASE OPTION PRICE.  Lessee may or shall, as the case may
be, purchase the Equipment in accordance with the terms of Paragraph 8 for the
following amount (as checked and completed by Lessor):
 
x
   (a)
$1.00
         
o
   (b)
Fair Market Value (as defined in Paragraph 8).


8.    END OF TERM PURCHASE OPTION.
 
(a)  If option (b) is selected at Paragraph 7, this Lease shall be deemed an
“FMV Lease” and Lessee shall have an end of term purchase option as
follows.   (If no option is selected at Paragraph 7, option (b) shall be deemed
to apply.)  Provided this Lease bas not been terminated earlier and there exists
no Event of Default or event which with notice, lapse of time or both, would be
an Event of Default, not earlier than 90- days and not later than 30 days before
the end of the Original Term, Lessee may deliver to Lessor an irrevocable notice
electing to purchase all (but not less than all) of the Equipment at the end of
the Original Term for an amount equal to the amount specified in the provision
selected (or deemed selected) in Paragraph 7, which amount Lessee shall pay to
Lessor on the last day of the Original Term.  If no such notice is delivered by
Lessee to Lessor within such period, Lessee shall be deemed to have waived any
right to purchase such Equipment.
 
(b)  If option (a) of Paragraph 7 is selected, Lessee shall pay Lessor the
amount specified in such option on the last day of the Original Term.
 
(c)  Upon full payment to it of the amount specified in clause (a) or (b) of
this Paragraph 8, Lessor shall transfer its right, title and interest in and to
such Equipment to Lessee without recourse or warranty, except that Lessor shall
warrant that it has title to such Equipment and such Equipment is free and clear
of any lien or encumbrance arising by or through Lessor.
 
(d)   "Fair Market Value” shall mean the value which would be obtained in an
arm’s length transaction between an informed and willing buyer-user (other than
a lessee currently in possession or a used equipment dealer) under no compulsion
to buy, and an informed and willing seller under no compulsion to sell and, in
such determination, costs of removal from the location of current use shall not
be a deduction from such value.  Fair Market Value shall be determined by the
mutual agreement of Lessor and Lessee in accordance with the preceding sentence,
or, if Lessee and Lessor cannot agree within 20 days after Lessee’s notice of
election to purchase under clause (a) of this Paragraph 8, by a qualified
independent equipment appraiser selected by Lessor, at Lessee’s cost.


 
 
MLA EQUIPMENT SCHEDULE
CONFIDENTIAL
REVISION DATE:1/01/2007
    CISCO CAPITAL            

 
 

--------------------------------------------------------------------------------

 
[lessor.jpg]


Page 3 of 3
 
 
9.   CASUALTY VALUE.  The Casualty Value of the Equipment shall at any time be
the greater of (a) Fair Market Value at such time or (b) as of the date of
shipment from the Vendor, 110% of Equipment Cost, such amount to decrease from
month to month thereafter by 1.69% of Equipment Cost.


10.   EARLY BUYOUT OPTION.  Provided the Lease is a non-FMV Lease, Lessee may
purchase some or all of the Equipment Leased hereunder prior to the end of the
Lease Term provided (i) Lessee delivers written notice to Lessor at least thirty
(3) days prior to exercising such option, and (ii) Lessee has not allowed or
caused an Event of Default to exist and continue (“Early Buyout Option”).  The
Early Buyout Amount will be equal to the present value of the remaining Rents
due for the purchased Equipment under the Lease for the number of months
following the date the Lessee notifies Lessor of its election of the Early
Buyout Option, using a discount rate of 3%, plus fulfillment of all other
obligations of Lessee under the Agreement which are then due.


IN WITNESS WHEREOF, Lessor and Lessee have caused this Schedule to be duly
executed by their authorized representatives as of the date first above
written.  Each signatory of the Lessee represents that he or she is authorized
to execute aud. deliver this Schedule on behalf of Lessee.
 
 


[sig.jpg]
ECOTALITY, INC., Lessee
 
By:  /s/ H. Ravi Brar
Print Name:  H. Ravi Brar
Title:  CFO

 


 
















 
 
MLA EQUIPMENT SCHEDULE
CONFIDENTIAL
REVISION DATE:1/01/2007
    CISCO CAPITAL            

 
 

--------------------------------------------------------------------------------

 